Citation Nr: 1547664	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-47 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a liver disorder.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for telangiectasia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A June 2011 rating decision granted service connection for heart disease.  Therefore, such claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

In July 2009, the Veteran and his spouse testified before a Decision Review Officer (DRO) in a hearing held at the RO.  A transcript of that hearing is of record.

The Veteran was scheduled for a Travel Board Hearing on September 24, 2015.  The Veteran cancelled the Board hearing and has not requested another.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

In a January 1986 rating decision, the RO denied service connection for arthritis and skin cancer, finding that arthritis of the arms and shoulders and skin cancer were not shown.  This rating decision arose from the Veteran's claim of "Arms and shoulders -arthritis- cancer on arm (blood vessels b[ur]st)."  Although there was a diagnosis of telangiectasia at the time of the January 1986 rating decision, the decision does not contemplate such diagnosis in its denial.  Accordingly, service connection for telangiectasia was not implicitly denied in January 1986.  Therefore, the Veteran's January 2008 claim of service connection for a skin disorder is a new claim.

The issue of service connection for telangiectasia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not manifest during service or within the one-year presumptive period following service.  Hypertension is not attributable to service.

2.  A liver disorder was not manifest during service.  A liver disorder is not attributable to service.  Cirrhosis of the liver was not manifest in service or within the one-year presumptive period following service.

3.  A prostate disorder was not manifest during service and is not attributable to service.  A current prostate disorder is not shown.  

4.  Peripheral neuropathy of the lower extremities was not manifest during service and is not attributable to service.  An organic disease of the nervous system was not manifested in service or within the one-year presumptive period following service.  Early onset peripheral neuropathy was not shown.

5.  The Veteran was exposed to significant noise from an explosion of his ammunition truck during active service.  

6.  The Veteran has noise induced tinnitus; the only significant noise exposure demonstrated in the record is from the Veteran's active service.  Tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during service and it may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A liver disorder was not incurred in or aggravated during service and cirrhosis of the liver may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  A prostate disorder was not incurred in or aggravated during service and prostate cancer may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated during service.  An organic disease of the nervous system and early onset peripheral neuropathy may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  Tinnitus was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in February 2008, August 2008 and March 2009.  The claim was last adjudicated in March 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

VA afforded the Veteran a number of medical examinations related to his claims.  In September 2009 VA afforded the Veteran an examination and obtained a medical opinion with respect to his claim of peripheral neuropathy of the lower extremities.  In May 2014, VA obtained an opinion with respect to early onset peripheral neuropathy.  In each case, the VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and their knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim of peripheral neuropathy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With respect to tinnitus, as the Board's decision herein is favorable to the Veteran, there is no prejudice resulting from any non-compliance with the duty to assist.

VA has not afforded the Veteran comprehensive medical examinations relating to his claims of service connection for hypertension, a liver disorder, and a prostate disorder.  The Board finds that comprehensive examinations are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  As discussed further in the respective sections below, there is no credible evidence establishing that an event, injury, or disease occurred in service or within the one year period following service.  Additionally, there is no credible evidence indicating that these disabilities are due to exposure to herbicides.  Furthermore, there is no credible indication that that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, cirrhosis of the liver, malignant tumors, and organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Certain diseases listed at 38 C.F.R. § 3.309(e) are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service.  As relevant in this case, such diseases are prostate cancer and early onset peripheral neuropathy.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

1.  Hypertension

The Veteran claims entitlement to service connection for hypertension.  Although not stated expressly, the Veteran implies that hypertension is due to exposure to herbicides in service.  The Veteran has service in the Republic of Vietnam.  However, hypertension is specifically excluded as one of the herbicide-related diseases subject to the presumption regulations.  See 38 C.F.R. § 3.309(e), Note (2).  Thus, the Board analyzes service connection on a direct basis, to include any direct evidence of exposure to herbicides as a cause of hypertension.

Pertinent regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

In this case, a February 1966 entrance examination revealed a normal clinical evaluation for all pertinent items in the list on the examination report.  The blood pressure reading at the time was 110/70.  At separation from service, the October 1969 examination again revealed a normal clinical evaluation for all pertinent listed items.  The blood pressure reading at the time was 104/88.  Other in-service blood pressure readings were 102/70 in April 1966, and 110/70 in February 1968.

Post-service, a January 2008 VA treatment record shows a blood pressure reading of 147/97.  The impression was hypertension.

The Veteran testified in the July DRO hearing that, prior to 2008, he never went to a doctor for hypertension.  He further testified that his blood pressure had always been good for most of his life until recently, and that he underwent pre-employment examinations in the past in which blood pressure was taken.  The Veteran also testified that when he was evaluated for heart disease in 2008, the examiners could not relate hypertension to the Veteran's enlarged heart.

Based on a review of the record, the Board finds that service connection for hypertension is not warranted.  In service, the Veteran's blood pressure readings were less than the VA threshold for establishing hypertension as a disability.  Service treatment records are negative for treatment for hypertension.  Additionally, the Veteran admitted that for most of his life, his blood pressure was good and that he did not seek treatment for hypertension until close to 2008.  

To the extent, however, that the Veteran's lay assertions of record can be construed as evidence that he had hypertension in service, or construed as direct evidence that exposure to herbicides in service caused his hypertension, the Board finds these statements are not competent evidence.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A lay person is competent to report what he or she experiences through one of the senses, is competent to report a contemporaneous medical diagnosis, and is competent to describe symptoms at the time that support a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. at 433; Jandreau v. Nicholson, 492 F. 3d at 1372; Layno v. Brown, 6 Vet. App at 470. 

However, the etiology of hypertension is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, there is no indication that an individual with appropriate expertise has diagnosed the Veteran with hypertension in-service or within one year of separation.  Furthermore, the in-service blood pressure readings do not support a later diagnosis for VA purposes by a medical professional.  Additionally, the medical effects of exposure to herbicides is a complex scientific matter beyond the expertise of a layperson.  Moreover, there is no indication that an individual with appropriate expertise has rendered an opinion that the Veteran's hypertension was caused by exposure to herbicides.  No other Jandreau/Buchanan exceptions apply, and the record is devoid of other evidence to show that exposure to herbicides caused the Veteran's hypertension.

Thus, the record shows a normal vascular system at separation from service.  Considering only the competent lay statements of the Veteran, there is no indication in the record that the Veteran was diagnosed with, or treated for, hypertension in service or until many years after service.  Additionally, hypertension was not noted during service or within one year of separation and the Veteran did not have characteristic manifestations of the disease during that time frame.  38 C.F.R. § 3.303(b).  Furthermore, no competent evidence indicates a link between hypertension and service to include exposure to herbicides.

With respect to service connection on a secondary basis, there is no indication that hypertension is proximately due to, the result of, or aggravated by any service-connected disability.  Particularly probative against such a finding, the Veteran reported in his DRO hearing that doctors evaluating him for heart disease could not relate it to his hypertension.  Thus, service connection on a secondary basis is not warranted.

For the foregoing reasons, the preponderance of evidence is against a finding of service connection for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

2.  Liver disorder.

The Veteran claims entitlement to service connection for a liver disorder, to include as due to exposure to herbicides in service.  In a 2008 statement, he claims that in February 1986, a physician told him that his liver damage could possibly be related to the chemical exposure he had, and there was no clear way to determine it wasn't at that point in time.  As an initial matter, the Board notes that there are no applicable liver-related diseases subject to the presumptions associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  

In this case, the February 1966 entrance examination and the October 1969 separation examination revealed a normal clinical evaluation for the abdomen and viscera.  Urinalysis and serology tests were negative in both examinations.  Service treatment records show no complaints of, or treatment for, a liver disorder.  Treatment for complaints of fever, chills, headache, etc. were attributed to respiratory infections.

Post-service VA medical records from September 1981 show the results of laboratory tests in conjunction with an Environmental Health Clinic examination suggest the Veteran was in good health and that he had no reason to be concerned about possible adverse health effects resulting from exposure to herbicides.  Then, an August 1986 statement from a VA provider indicates that the Veteran had had mildly abnormal liver tests over the prior six months.  The provider concluded that the mildly abnormal liver tests were probably due to a past mild infection with the hepatitis B virus.  The provider explained that this has probably left the Veteran with a small degree of liver damage, however, not enough to be concerned about.

The Veteran testified in the July 2009 DRO hearing that he was first diagnosed with a liver disorder in San Diego in 1968.  He testified that he was hospitalized with a high fever and he was told that he had liver damage at that time.  The Veteran reported that no medicines were prescribed for his illness.  The Veteran testified that he did not have a discharge examination.  The Veteran further testified that after separation from service, the first time he saw anyone for a liver disorder was for an examination in the 1970's in Durham, North Carolina.  His wife testified that she went with the Veteran to the examination, and concurred that it was in the 1970's.  She said the doctor came out an asked her how much her husband drinks because his liver was so bad that he appeared to be a heavy drinker.  Both the Veteran and his wife testified that he does not drink.

The Board notes that service treatment records show admission to the San Diego Naval Station hospital in May 1969 for treatment of right upper lobe pneumonitis.  He had a 24 hour history of fever, chills, sore throat, headaches, cough and dizziness.  The record does not suggest that the illness was liver related.  As to the Veteran's other contention at the DRO hearing, there are no records of the claimed 1976 Agent Orange examination in the file.  The first Agent Orange examination of record is in August 1981, and the VA Medical Center in Durham, North Carolina affirmatively states that it has no records of the Veteran prior to August 1981.

VA treatment records also show that in 2010, the Veteran was diagnosed with nonalcoholic steatohepatitis (NASH) after a liver biopsy.  The records also indicate this is fatty liver disease.  November 2012 VA records show that the Veteran did not have cirrhosis.

Based on a review of the record, the Board finds that service connection for a liver disorder is not warranted.  The record shows a normal abdomen and viscera at separation from service.  Urinalysis and serology tests were negative in both examinations.  Apart from the Veteran's lay statements, there is no indication in the record that the Veteran was diagnosed with, or treated for, a liver disorder in service or until many years after service.  Additionally, cirrhosis of the liver was not noted during service or within one year of separation and the Veteran did not have characteristic manifestations of the disease during that time frame.  38 C.F.R. § 3.303(b).

The Board acknowledges that the Veteran is competent to report that he was told he had liver damage in 1968, and again in the 1970's, however, the Board finds the Veteran's lay assertions to that effect lack credibility.  The objective evidence of the Veteran's hospitalization in San Diego during service shows that the Veteran was treated for pneumonitis, not liver disease, and there is no suggestion of any liver-related, abdominal findings.  Finally, the Veteran's assertions regarding post-service findings are inconsistent with the September 1981 report that the laboratory tests suggest the Veteran was in good health.

In rendering its decision, the Board finds that the most probative evidence is the contemporaneous medical records, which include the service treatment records, and service examinations.  The 1981 VA Environmental Health Clinic examinations support these findings, and show that there was no indication of liver damage in service and for many years after service.  These records are more detailed and of higher probative value than the lay assertions of the Veteran and relative, which were made in the context of a claim for compensation almost thirty years after separation from service.  

With respect to direct evidence that herbicide exposure caused the Veteran's liver damage, the Board acknowledges that the Veteran is competent to report that a physician told him his liver damage could possibly be related to chemical exposure.  However, the Board finds the claim is not credible as it is inconsistent with the laboratory evidence and medical assessments that the Veteran's liver damage was caused by the hepatitis B virus.  With respect to fatty liver disease and NASH, there is no indication that these disorders were due to herbicide exposure.  As discussed above under the analysis of hypertension, the Veteran is not competent to assert that hepatitis B and fatty liver disease/NASH is due to herbicide exposure.  Jandreau v. Nicholson, 492 F. 3d at 1372.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had a liver disorder in service or within one year of separation from service.  Accordingly, service connection for a liver disorder is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

3.  Prostate disorder.

The Veteran claims entitlement to service connection for a prostate disorder in the form of an enlarged prostate, to include as due to exposure to herbicides in service.  As an initial matter, the Board notes that prostate cancer is subject to the presumption provisions associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  However, the Veteran does not have prostate cancer.  Accordingly, service connection is not warranted on a presumptive basis related to exposure to herbicides.

The Veteran testified in the July DRO hearing that he was diagnosed with an enlarged prostate in 2008.  He stated that he did not know he had a prostate problem other than that he could not have sex.  He stated that the prostate problem was discovered after tests were run.

On review of the service treatment records, the February 1966 entrance examination and the October 1969 separation examination revealed a normal clinical evaluation for the prostate and the genitourinary system.  Service treatment records show treatment for urethral discharge with burn for one day.  The impression was a specific infection.  A test for syphilis (VDRL) was non-reactive.  Service treatment records show treatment for warts in May 1969.

Post-service, a February 2008 VA primary care record notes a prostate-specific antigen (PSA) test from February 2008 was 1.2.  Erectile dysfunction was also noted in the problem list.  An October 2009 VA treatment record notes another PSA result was .7, and both PSA results were noted to be normal.  A July 2012 VA treatment record notes a prostate cancer screening from 2009 was within normal limits. 

A July 2014 VA treatment note shows the Veteran sought treatment for shock-like pains down his right leg during movement, and during sex, which he believed were due to his prostate.  The record notes a history of erectile dysfunction.  The Veteran denied other issues with sex and his prostate, such as dysuria, hematuria, pain with ejaculation, incontinence, and slow stream.  The Veteran declined a prostate examination at the time. 

A September 2014 VA urology consultation revealed the prostate was normal in size and consistency, was nontender, and had no nodules or induration.  The assessment was a normal prostate examination.  Leg pain after sex was assessed as consistent with radiculopathy/sciatica.  The note indicated the Veteran agreed.

Based on a review of the record, the Board finds that service connection for a prostate disorder is not warranted.  The record shows a normal prostate at separation from service, and according to the Veteran, he was not treated for a prostate problem until 2008.  Apart from the Veteran's lay statements, there is no indication in the record that the Veteran was diagnosed with a prostate disorder in service or at any time after service.  VA treatment records show a normal prostate.  Additionally, a tumor of the prostate was not noted during service or within one year of separation and the Veteran did not have characteristic manifestations of the disease during that time frame.  38 C.F.R. § 3.303(b).

The Board acknowledges that the Veteran is competent to report that he was told he had an enlarged prostate in 2008.  However, the probative value of this statement is outweighed by the probative value of the PSA examinations, the prostate cancer screening examinations, and the September 2014 urology examination.  Such evidence is far more specific and objective, and from sources with more knowledge and experience in determining medical etiologies.  To the extent that the Veteran's lay statements that he is entitled to service connection for a prostate disorder are construed as an assertion that any such disorder had its onset in service or within one year of service separation, the probative weight of such assertion is minimal in comparison to the objective findings discussed above.

With respect to service connection as due to exposure to herbicides, as prostate cancer is not present, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(6), 3.309.  Nonetheless, it is possible for a claimant to show through direct evidence that exposure to herbicides caused the disability.  In this case, however, there is no current disability for herbicide exposure to have caused.  Accordingly, service connection as due to herbicide exposure is not warranted.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had a prostate disorder in service or within one year of separation from service, or at any time post-service.  Accordingly, service connection for a prostate disorder is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

4.  Peripheral neuropathy of the lower extremities.

The Veteran claims he is entitled to service connection for peripheral neuropathy of the lower extremities.  In the July 2009 DRO hearing, the Veteran testified that he did not have a problem with his feet in service.  He testified that the problem arose between one year and two years after service.

Service treatment records for August 1967 showed a pallet of approximately 150 pounds fell on the Veteran's right foot.  On physical examination, there was tenderness over the entire dorsum of the foot.  Ice baths, bedrest, elevation, and an ace bandage were prescribed.  Service treatment records are negative for any further complaints of foot problems.  The October 1969 separation examination found normal "lower extremities (except feet)."  The examination report also noted "None" under "Summary of Defects and Diagnoses."

Post-service, the September 1981 Environmental Health Clinic examination notes the extremities had "normal sensation to light touch."  A February 2008 VA treatment note shows there was no clubbing, cyanosis, or edema of the extremities.

In a September 2009 VA examination, the Veteran reported that peripheral neuropathy in his lower extremities started in 1969.  He stated that he saw no one about his peripheral neuropathy while he was in the service or since he has been out of the service.  He reported numbness and tingling of the feet and toes to just above each ankle.  Monofilament and pinprick testing revealed moderate peripheral neuropathy of both lower extremities to include the toes, the feet, and the ankles to the mid-calf.  The examiner opined that the Veteran's peripheral neuropathy was less likely than not due to his active service.  The examiner cited the negative service treatment records and the Veteran's denial of seeking treatment as reasons for the conclusion. 

A March 2010 VA treatment note indicates there was no weakness, numbness, or other neurologic complaints.  A June 2011 VA pre-anesthetic evaluation note shows a history of peripheral neuropathy.  November 2012 VA treatment records show a history of bilateral neuropathy with a burning sensation.  

A May 2014 VA peripheral neuropathy medical opinion was rendered after a review of the claims file.  The opinion concluded that the Veteran's peripheral neuropathy was not early onset peripheral neuropathy.  The examiner based the opinion, at least in part, on a finding of no signs, symptoms, diagnoses, or treatment related to early onset peripheral neuropathy on review of the file.

Based on a review of the record, the Board finds that service connection for peripheral neuropathy is not warranted.  The record shows normal extremities and no defects at separation from service.  Apart from the Veteran's lay statements, there is no indication in the record that the Veteran had manifestations of, was diagnosed with, or treated for, peripheral neuropathy in service or until many years after service.  Additionally, peripheral neuropathy was not noted during service or within one year of separation and the Veteran did not have characteristic manifestations of the disease during that time frame.  38 C.F.R. § 3.303(b).  Rather, the separation examination disclosed that the lower extremities and neurologic system were normal.

As to the Veteran's lay statements, he has been inconsistent as to the onset of peripheral neuropathy.  In the July 2009 DRO hearing, the Veteran testified that he did not have problems with his feet in service or until a year or two after service.  Yet, in the September 2009 VA examination, he stated that the peripheral neuropathy of the lower extremities started in 1969.  The Board finds the testimony at the July 2009 hearing to be of greater probative weight because the testimony was given under oath.  The Board also finds that the specific, reasoned opinions of the medical examiners are more credible and of greater probative weight than the lay assertions of the Veteran that peripheral neuropathy is the result of service because the medical providers have greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  

With respect to whether peripheral neuropathy is the result of exposure to herbicides in service, the May 2014 VA medical opinion is the most probative evidence against a finding that the Veteran's peripheral neuropathy is considered early onset peripheral neuropathy.  For the reasons stated above, this medical opinion outweighs the lay assertions of the Veteran to the contrary.  Accordingly, the presumption of service connection for herbicide-related diseases is not warranted.  See 38 C.F.R. § 3.309.  

Notwithstanding the regulations concerning a presumption for herbicide-related diseases, the Veteran may establish a nexus between herbicides and his peripheral neuropathy through sufficient evidence of such a link.  Reading the Veteran's claims sympathetically, he has asserted that peripheral neuropathy is caused by exposure to herbicides.  However, the Board finds the Veteran's assertion is not competent evidence.  While the Board acknowledges that lay assertions may serve to support a claim for service connection, here, the conditions for doing so are not satisfied.  The medical effects of exposure to herbicides is a complex scientific matter beyond the expertise of a layperson.  Additionally, there is no indication that an individual with appropriate expertise has rendered an opinion that the Veteran's peripheral neuropathy was caused by exposure to herbicides.  No other Jandreau/Buchanan exceptions apply, and the record is devoid of other evidence to show that exposure to herbicides caused the Veteran's peripheral neuropathy.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had peripheral neuropathy in service or within one year of separation from service, or that peripheral neuropathy is otherwise due to service, to include as due to exposure to herbicides.  Accordingly, service connection for peripheral neuropathy is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

5.  Tinnitus

The Veteran testified that a rocket hit his truck while he was delivering ammunition in service.  See July 2009 DRO hearing transcript.  He further testified that there were several explosions before he could get away.  See id.  He testified that after the incident, he saw the Camp Ten Shaw corpsman for ringing in the ears.  Id.  The corpsman reportedly gave the Veteran some drops on a piece of cotton, and told the Veteran that the ringing would quit in a few days.  Id.  The Veteran testified that the ringing never stopped, and that he just got used to it.  Id.  The Veteran also testified that he wore hearing protection when exposed to noise post-service.  Id.

Tinnitus is a disorder capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  A November 2008 VA examination diagnosed the Veteran with tinnitus based on the Veteran's self-report of symptoms.  Accordingly, the Board accepts that the Veteran has a current tinnitus disability.

January 2001 private treatment records note the Veteran's complaint of tinnitus and hearing loss.  The impression was bilateral sensorineural hearing loss with tinnitus.

A November 2009 VA audiology examination resulted in the conclusion that an opinion on tinnitus's relationship to service cannot be provided without resort to mere speculation.  The basis for this conclusion was that, according to the examiner, there is no evidence linking tinnitus to active duty noise exposure and there was no hearing loss documented at the time of the Veteran's active duty.  A December 2011 VA tinnitus examination was conducted, however, no opinion was rendered as to the likelihood that tinnitus is related to service.

A July 2009 statement from the Veteran's sister indicated that the Veteran had good hearing growing up.  However, when the Veteran got out of service, he complained about a ringing in his ears.  

The Board finds the Veteran's report of the onset and continuity of tinnitus to be credible.  The January 2001 private treatment record is most probative in this regard as the treatment and report of symptoms took place well in advance of the Veteran's claim for compensation.  As the Veteran has credibly reported that he first noticed tinnitus during service, which was the only time he was exposed to significant noise, the Board finds that the evidence supports a finding that the Veteran's current tinnitus had its onset in service.  

The January 2001 private medical examiner diagnosed the Veteran with sensorineural hearing loss with tinnitus.  Reading the examination report as a whole, the examiner relates the hearing loss and tinnitus to acoustic trauma.  The other evidence of record is against a cause of tinnitus other than acoustic trauma.  Thus, giving the benefit of the doubt to the Veteran, the Board finds tinnitus was caused by acoustic trauma.  Accordingly, the Veteran's tinnitus is an organic disease of the nervous system, which is a chronic disease.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Fountain v. McDonald, No. 13-0540, __ Vet. App. __, 2015 WL 510609 (Feb. 9, 2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has credibly asserted that this disability, a chronic disease (organic disease of the nervous system) capable of lay observation, had its onset during service and is still present, service connection is warranted.  


ORDER

Service connection for hypertension is denied.

Service connection for a liver disorder is denied.

Service connection for a prostate disorder is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.

Service connection for tinnitus is granted.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim of service connection for telangiectasia.  See 38 C.F.R. § 19.9 (2015).  Specifically, a clarifying medical opinion is warranted.

The Veteran's service treatment records show treatment in August 1966 for a linear petechial rash on the arms, and again in March 1968 for a rash on the right arm, back, and abdomen.  In September 1981, the Veteran was diagnosed with telangiectasia of the shoulders and upper chest along with brown macules in the same distribution.

The September 2009 VA examination report noted the presence of telangiectasia described as multiple brownish superficial lesions on the anterior chest/posterior chest to waist.  It also noted telangiectasias on both arms, forearms, and hands, and a few on the thighs.  The examiner stated that telangiectasia is a chronic disease.  The examiner opined that telangiectasias or his rash were not related to service.  In opining so, the examiner cited the January 2009 rating decision which stated that telangiectasia is not among the diseases listed as having an association with herbicide exposure and that service treatment records do not show any complaints of, treatment for, or diagnosis of telangiectasia.

The Board notes that service connection may be warranted even where there was no in-service diagnosis of a particular disease, so long as there were manifestations of the disease in service.  Thus, if the rashes for which the Veteran was treated twice in service were manifestations of telangiectasia, then service connection may be warranted.  As the September 2009 medical opinion appears to consider the Veteran's service treatment records too narrowly, a clarification is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the September 2009 VA skin examination, if available, to provide the following opinion: for the diagnosed disability of telangiectasia, is it at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's active service, taking into account his treatment for rashes in August 1966 and March 1968.  Were the in-service rashes manifestations of telangiectasia?

A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

2.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


